                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

ENDI C. HERRERA,                     )
                                     )
       Plaintiff,                    )      Civ. No. 3:19-00168-FDW
                                     )
v.                                   )
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social Security,     )
                                     )
       Defendant.                    )

                                            ORDER

       THIS MATTER is before the Court on the parties’ Consent Motion to Remand (Doc. No.

14). For the reasons stated in the consent motion, it is GRANTED. In light of this motion,

Plaintiff’s pending Motion for Summary Judgment (Doc. No. 11) is DENIED AS MOOT.

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42 U.S.C. §

405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this action for

further administrative proceedings, the Court hereby remands this case to Defendant, pursuant to

sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure and CLOSE THE CASE.

       IT IS SO ORDERED.
                                   Signed: November 8, 2019
